DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 and 12/16/2021 has been entered.
 

Response to Arguments
The amendment to Claim 1 is acknowledged.
Applicant's arguments and amendment filed 11/19/2021 have been fully considered.
The amendment to Claim 1 overcomes the previous claim rejection under 35 U.S.C. § 112(b). The claim amendment makes the Claim ambiguous/undefined. The Claims are still rejected under 35 U.S.C. § 112(b) as explained below.

The amendment overcomes the rejection of Claims 1, 7, and 8 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiang (US 2018/0364334 A1) and the rejection of Claims 1, 2, 7, and 8 under 35 U.S.C. 103 as obvious over Xiang (US 2018/0364334 A1).
In view of the amendment and the Request for Continued Examination, a new rejection is made over Kokobun (US 8,717,577 B1).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a receiver configured to detect reflections of the beam spread illumination pattern” in line 11, then, in lines 1314 the limitation “a processor configured identify non-uniform movement a reflecting surface by comparing, overlaying, or comparing and overlaying data from the receiver.” Are the “detected reflections” coming from the later defined “a reflecting surface”? Moreover, the expression “a processor configured identify non-uniform movement a reflecting surface by comparing, overlaying, or comparing and overlaying data from the receiver” appears to be missing a preposition, or other part of speech that shows the relationship of the other words in the sentence
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claim on which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as obvious over Kokobun (US 8,717,577 B1) in view of official notice.
Regarding Independent Claim 1, Kokobun discloses an optical transmitter for shearography (Figs. 1-4) comprising:
a first beam generator operable to produce a first laser beam along a first beam path through the optical transmitter (Laser 1, 14a);
a second beam generator wherein the second beam generator is a laser beam generator that generates a second laser beam along a second beam path through the optical transmitter (Laser 2, 14b); and
a diverger within both of the first and second beam paths, wherein the first beam and the second beam travel through an identical point on the diverger (Expander 15 is interpreted as the diverger) and the diverger produces a beam spread illumination pattern (col. 3, lines 21-25);
a receiver configured to detect reflections of the beam spread illumination pattern generated by the first and second beams after traveling through the diverger lens (38, col. 6, line 63-col. 7, line 20); and
a processor (CPU 16) configured identify non-uniform movement a reflecting surface by comparing, overlaying, or comparing and overlaying data from the receiver ([c]omparison of specklegrams generated by the first and second laser beam images reveals any microscopic changes in the surface shape that occurred between the first and second images. The pairs of specklegrams are processed together so as to render a single image, or shearogram, that shows the surface changes as set of visible 
Kokobun explains that beam expanders are well known in the art; however, it is silent regarding the diverger/beam expander comprising a diverger lens. The examiner takes official notice that a beam expander commonly comprises a diverging lens and one or more converging or collimating lenses. For example see [0024] and [00260] and Fig. 2D of US 2018/0066810 A1, or [0023] and [0056] and Fig. 2D of US 2017/0205034 A1, or [0036] and  US 2018/0164089 A1, or [0033] of US 2016/0166431 A1.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have beam expander comprise a diverger lens as this is a common use of a beam expander that performs the diverger lens function, and a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 7, Kokobun discloses the optical transmitter of claim 1 wherein the optical transmitter is carried by a moving platform (moving platforms such as aircraft, surface craft, col. 2, lines 12, 20, col. 5, line 56, throughout the text and title), wherein the beam spread from the diverger lens appears to originate from a substantially same spatial point despite having been generated from two separate locations due to the moving platform (Figs. 1-3).
Regarding Claim 8, Kokobun discloses the optical transmitter of claim 7 wherein the moving platform further comprises:
one of a rotary-winged aircraft, fixed wing aircraft, drone, and lighter than air aircraft (as applied to Claim 7, col. 2, lines 12, 20, col. 5, line 56).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Kokobun (US 8,717,577 B1) in view of Lentine (US 2018/0066810 A1).
Regarding Claim 2, Kokobun discloses the optical transmitter of claim 1 wherein the diverger lens is positioned at the intersection of the first and second beam paths (as applied to Claim 1, Fig. 2).
Kokobun is silent regarding the diverger lens being spherical.
Lentine specifically discloses the use of a beam expander, comprising a diverging and a collimating lens ([Fig. 2D, [0024], [0060]), both of which are spherical and discloses that the diverging lens can include any such element that can increase the divergence of light incident upon it, and may include, for example, a diverging lens, a diverging mirror, a prism, a filter, an aperture or any other type of optical element capable of increasing the divergence of a beam of light.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the diverger lens be spherical for the purpose of expediting the design and for economical reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877